By the Court,
Coue, J.
The motion made in this case by the respondent, to quash the alternative writ, must be denied. Proceedings by a writ of mandamus is the proper remedy to compel a sheriff, or other county officer, to keep his office at the county seat. In answer to such an action commenced by an alternative writ, the respondent may set up as a defense, that the county seat has not been removed from one place to another, by a vote of the people; or any other proper defense which he may have to the action. There is no more proper manner to test the validity of an election to remove a county seat, than by proceedings in mandamus. It is the remedy which has frequently been pursued in this state.
* The respondent may have leave to file an answer within three days.